Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 21st, 2021, has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-19 rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2015/0029419 A1) in view of Meng (CN1438260A). Meng is read from an accompanying English machine translation.
With regards to claim 1, Huang discloses a decoration plate comprising decorative print layers (i.e., decorative member), the decoration plate comprising a substrate 102 (base layer) upon decorative print layers 106a and 106b (first and second decorative print layers, respectively, which combine to form better shielding performance (paragraph 0025) and as such, the examiner contends that it would have been obvious to choose an ink (i.e, black or grey) to provide the shielding property. In addition, a side surface of decorative print layer 106a protrudes outwardly from the side surface of the second decorative print layer 106b and a side surface of layer 106c (Fig. 2).
With regards to the limitations “the base layer including transparent material” and “wherein when viewed… the base layer,” it is noted that a finding of a base layer which includes a transparent material is sufficient to meet both of these limitations, as such a base layer would enable viewing as described in the phrase “wherein when viewed… the base layer.” Huang discloses the base layer 102 as made of glass, which is a transparent material according to the present specification (para. [0024]). Therefore, as Huang discloses a base layer which includes a transparent material, the foregoing limitations are met.
With regards to the recitation of a grey or black pigment in the shielding layer, Huang discloses the inclusion of a metal pigment to provide a patterned quality, the pigment taking the form of a black, white, or colored ink (para. [0024]-[0025]). Huang further teaches that black or grey metallic material 
Huang does not appear to explicitly mention a chromatic color in the first decorative print pattern layer.
Meng discloses a decorative casing for electronic installations, the casing comprising at least a chromatic color and a grey or black color (Meng: pages 1-2 of translation, “Technical field” and “Background technology”). According to Meng, it is known in the art to use a combination of a chromatic layer and a black or grey layer to produce a visual appearance that is desirable to a consumer (Meng: pages 1-2 of translation, “Background technology”). Furthermore, the method of using two separate layers results in reduced cost and waste product with respect to the produced casing (Meng: page 2 of translation, “Utilize method of the previous invention…. thereby has improved the percentage of A-class goods”). Huang and Meng are analogous art in that they are related to the same field of endeavor of decorative housings for electronic devices such as mobile phones. A person of ordinary skill in the art would have found it obvious to have included a chromatic color in the first decorative pattern layer of Huang, in conjunction with the black or gray pigment already present in the light shielding layer of Huang, in order to provide an appealing visual appearance at reduced cost and with less waste production (see above discussion).
	With regards to claim 2, the side surfaces of substrate 102 protrude outwardly from the side surfaces of first decorative print layer 106a (Fig. 2).

	With regards to claim 4, each of the first decorative print layer 106a, second decorative print layer 106b, and shield layer 106c has an outer side surface and an inner side surface (Fig. 2). The shield layer 106c is depicted as covering the outer side surface and the inner side surface of the second decorative print layer 106b (Fig. 2). The outer side surface of the first decorative print layer extends further to the outside (i.e., that is, the distance between the side surfaces of the first decorative print layer is greater) than the outer side surface of the decorative print layer and the outer side surface of the shielding layer (Fig. 2). The inner side surface of the first decorative print layer 106a extends further to the inside (that is, the inner side surface are located closer to the base) than the inner side surface of the second decorative print layer 106b and the inner side surface of the shielding layer 106c (Fig. 2).
	With regards to claim 5, the decorative plate further comprises an additional decorative print layer 104 (second decorative print pattern), wherein the first decorative print layer 106a contacts and covers outer and upper side surfaces of the second decorative print pattern (para. [0024]; Fig. 2).
	With regards to claim 6, an inner side surface of the second decorative pattern extends further to the inside (i.e., inwardly from) than the inner side surface of the first decorative print layer (Fig. 2).
	With regards to claim 7, the inner side surface of the shielding layer extends further to the inside (i.e., inwardly from) than an inner side surface of the first decorative print layer (Fig. 2).
	With regards to claim 8, the inner side surface of the second decorative print layer extends further to an inside than the inner side surface of the first decorative print layer, and the inner side surface of the second decorative print pattern extends further to the inside than the inner side surface of the second decorative print layer (Fig. 2).

With regards to the limitations “a transparent substrate” and “wherein when viewed… the base layer,” it is noted that a finding of a base layer which includes a transparent material is sufficient to meet both of these limitations, as such a base layer would enable viewing as described in the phrase “wherein when viewed… the base layer.” Huang discloses the base layer 102 as made of glass, which is a transparent material according to the present specification (para. [0024]). Therefore, as Huang discloses a base layer which includes a transparent material, the foregoing limitations are met.
With regards to the recitation of a grey or black pigment in the shielding layer, Huang discloses the inclusion of a metal pigment to provide a patterned quality, the pigment taking the form of a black, white, or colored ink (para. [0024]-[0025]). Huang further teaches that black or grey metallic material 
Huang does not appear to explicitly mention a chromatic color in the first decorative print pattern layer.
Meng discloses a decorative casing for electronic installations, the casing comprising at least a chromatic color and a grey or black color (Meng: pages 1-2 of translation, “Technical field” and “Background technology”). According to Meng, it is known in the art to use a combination of a chromatic layer and a black or grey layer to produce a visual appearance that is desirable to a consumer (Meng: pages 1-2 of translation, “Background technology”). Furthermore, the method of using two separate layers results in reduced cost and waste product with respect to the produced casing (Meng: page 2 of translation, “Utilize method of the previous invention…. thereby has improved the percentage of A-class goods”). Huang and Meng are analogous art in that they are related to the same field of endeavor of decorative housings for electronic devices such as mobile phones. A person of ordinary skill in the art would have found it obvious to have included a chromatic color in the first decorative pattern layer of Huang, in conjunction with the black or gray pigment already present in the light shielding layer of Huang, in order to provide an appealing visual appearance at reduced cost and with less waste production (see above discussion).
	With regards to claim 10, the side surfaces of substrate 102 protrude outwardly from the side surfaces of first decorative print layer 106a (Fig. 2).

	With regards to claim 12, layer 106c covers an inner side surface of the second decorative print layer 106b, and an inner side surface of the first decorative print layer extends further to the inside than the inner side surface of the second decorative print layer and an inner side surface of the shield layer (Fig. 2).
	With regards to claim 13, the shielding layer, first decorative print layer, and second decorative print layer are fixed to each other (Fig. 2). Clearly, an adhesive element which comprises the joints between each of the layers is present. It is noted that the term “adhesive element” is quite broad. An adhesive element need not be an actual adhesive, and could be due to adhesive forces between the layers (i.e., a specific adhesive is not positively recited). An adhesive element does not need to be of a particular shape or form, as it is an element.
With regards to claim 14, the decorative plate further comprises an additional decorative print layer 104 (second decorative print pattern), wherein the first decorative print layer 106a contacts and covers outer and upper side surfaces of the second decorative print pattern (Fig. 2).
With regards to claim 15, since the second decorative print pattern is located in a display area and extends planar to the display area and the non-area, the second decorative print pattern extends inwardly from a boundary between the display area and non-display area (Fig. 2).
With regards to claim 16, the inner side surface of the shielding layer extends further to the inside (i.e., closer to the center of the decorative plate) than an inner side surface of the first decorative print layer (Fig. 2).
With regards to claim 17, the first decorative print layer includes a colored ink, which may include a mirrored silver ink (Fig. 2; para. [0024]-[0025]).

With regards to claim 19, the first decorative print layer includes a colored ink, which may include a mirrored silver ink (i.e., mirror) (Fig. 2; para. [0024]-[0025]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al in view of Meng as applied to claim 10 above, and in further view of Jian et al (US 2014/0139758 A1).
With regards to claim 20, Huang and Meng a display device as applied to claim 10 above, the display device including a shielding layer and a first decorative print pattern (See above discussion). Huang further teaches that the decorative plate further comprises an additional decorative print layer 104 (second decorative print pattern), wherein the first decorative print layer 106a contacts and covers outer and upper side surfaces of the second decorative print pattern (Huang: Fig. 2). However, Huang and Meng do not appear to disclose the shielding layer as having a higher durability than the first decorative print pattern.
Jian discloses a display device comprising a cover plate 18 having higher durability, relative to a decorative layer 20, which the cover plate 18 covers (Jian: Fig. 2; para. [0024]). Huang, Meng, and Jiang are analogous art because they are related to the same field of endeavor of decorative cover plates for display devices. One of ordinary skill would have found it obvious to have selected the cover plate 18 of Jiang which has higher durability for the shielding layer of Huang and Meng, in order to provide improved scratch resistance (Jian: para. [0024]).


Response to Arguments
Applicant’s arguments with respect to the rejection under 35 U.S.C. 112(a) have been considered and are found persuasive. The submitted amendment has removed the unsupported language “wherein the light shielding layer is composed of a different material from that of the first decorative print pattern.” Therefore, the rejection has been withdrawn.
Applicant’s arguments with respect to the rejection over Huang have been considered and are found persuasive. Huang is not explicit to a chromatic color. Therefore, the rejection has been withdrawn. However, new grounds of rejection are made over Meng.
Applicant’s arguments with respect to the combination of Huang and Jian have been considered but they are not found persuasive.
Applicant argues that the combination of Huang and Jian requires impermissive hindsight as there is no express motivation to combine Huang and Jian. Applicant’s argument hinges on the finding that Huang teaches the first, second, and third colors to be preferably made with the same color or colors with a same color scheme in order to establish impermissive hindsight. This argument is not found persuasive as preferably embodiments do not necessarily constitute a teaching away. Huang even states that the “the present invention is not limited thereto”. Furthermore, Huang teaches that the colors may be of the “same color scheme” which includes multiple colors. A color scheme may have a mixture of chromatic and achromatic colors, and therefore, Huang is not considered to teach away from a combination of a chromatic and an achromatic color.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.W./
Examiner, Art Unit 1783
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783